Exhibit 10.49
(JPMORGAN LOGO) [a54776a5477601.gif]
CASH COLLATERAL AGREEMENT
JPMORGAN CHASE BANK, N.A. London Branch (the “Bank”) and J.P. Morgan Europe
Limited (“JP Morgan Europe”) have requested and Na Pali SAS (the “Depositor”)
has agreed to enter into certain cash collateral arrangements on the terms and
conditions specified in this cash collateral agreement (the “Cash Collateral
Agreement”).
Pursuant to the terms of the Issuance and Reimbursement Agreement dated as of 14
September, 2007 (as such may be amended, varied, novated or supplemented, the
“Issuance and Reimbursement Agreement”) between the Depositor and JP Morgan
Europe, and of the Application and Agreement for Irrevocable Standby Letter of
Credit between the Depositor and the Bank dated September 2007 (as such may be
amended, varied, novated or supplemented, the “Application and Agreement”), JP
Morgan Europe agreed to issue a bank guarantee in the amount of EUR 35.6 million
and the Depositor agreed to reimburse the Bank and JP Morgan Europe for any sum
which may become payable by either of them in accordance with the terms of such
bank guarantee.
Pursuant to the terms of the Bank Account Pledge Agreement dated as of 19
September, 2008 (as such may be amended, varied, novated or supplemented, the
“Bank Account Pledge Agreement”) among the Depositor, the Bank, JP Morgan Europe
and Société Générale, the Depositor agreed to deposit EUR 35.6 million in the
Account (as defined in this Cash Collateral Agreement) and to pledge such
Account and all funds therein to the Bank and JP Morgan Europe as security for
the payment and performance of the Depositor’s obligations under the Issuance
and Reimbursement Agreement and under the Application and Agreement.
This Cash Collateral Agreement has been executed as a deed by the Depositor and
signed on behalf of the Bank and JP Morgan Europe in order to signify the
parties’ agreement to the terms and conditions which follow this page and this
Cash Collateral Agreement is intended to be and is hereby delivered on the date
specified below.

                 
Date:
                      December 2008            
 
                THE BANK       THE DEPOSITOR
 
               
Address:
  125 London Wall
London
EC2Y 5AJ
United Kingdom       Address:   Na Pali SAS
162 rue Belharra
64500 St. Jean De Luz
France
 
               
Attention:
  Alastair A. Stevenson       Attention:   Monsieur Pierre Agnès

                      By:           EXECUTED as a DEED      )    
 
                        Name: Alastair A. Stevenson       by Na Pali
SAS                    )    
 
  Title: Managing Director                
 
                   
 
          By:    
 
Name: Pierre Agnès
Title: Président    

 



--------------------------------------------------------------------------------



 



J.P. MORGAN EUROPE LIMITED

     
Address:
  125 London Wall
London
EC2Y 5AJ
United Kingdom
 
   
Attention:
  Alastair A. Stevenson

            By:         Name Alastair A. Stevenson      Title:   Managing
Director     

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

1.   Interpretation and Definitions   1.1.   In these terms and conditions:    
  “Account” means account number 38877001 maintained by the Depositor with the
Bank or any redesignation or renewal thereof, into which the Depositor shall
deposit EUR 35.6 million on or before 10 December 2008.       “Cash Collateral
Agreement” means the cash collateral agreement dated ___December 2008 among the
Bank, JP Morgan Europe and the Depositor, of which these terms and conditions
form part.       “Default” means the occurrence of any “Default” under and as
defined in the Issuance and Reimbursement Agreement.       “Deposit” means the
balance from time to time standing to the credit of the Account, and all rights,
benefits and proceeds attaching thereto or arising therefrom or in respect
thereof.       “Obligations” means any and all of the present and future, actual
or contingent, payment and other obligations owing to the Bank or JP Morgan
Europe by the Depositor under or in connection with the Issuance and
Reimbursement Agreement, the Application and Agreement or this Cash Collateral
Agreement.       “Successor” means any assignee or successor in title of the
Bank or JP Morgan Europe or any person who, under the laws of its jurisdiction
of incorporation or domicile, has assumed the rights and obligations of the Bank
or JP Morgan Europe hereunder or to which under such laws the same have been
transferred.   1.2.   In these terms and conditions, any reference to a “Clause”
is, unless otherwise stated, a reference to a Clause hereof.   1.3.   Clause
headings are for ease of reference only.   2.   Charge   2.1.   The Depositor
charges the Account and Deposit, with full title guarantee and by way of first
fixed charge, in favour of the Bank and JP Morgan Europe for the payment to the
Bank and JP Morgan Europe and the discharge of all of the Obligations.   2.2.  
This Cash Collateral Agreement shall constitute notice to the Bank of the charge
referred to in Clause 2.1 and the Bank hereby acknowledges such notice.   3.  
Account and Deposit   3.1.   Subject to Clause 3.3, the Bank (for itself and on
behalf of JP Morgan Europe) shall be entitled, without providing prior notice,
to set-off or transfer any amount from time to time standing to the credit of
the Account in or towards satisfaction of all or any part of the Obligations.  
3.2.   Any balance standing to the credit of the Account shall be maintained on
the terms that (except with the Bank’s and JP Morgan Europe’s prior written
consent and subject to Clause 3.5) it shall, subject to Clause 3.3, mature on
the first time at which (i) there are no outstanding Obligations, (ii) neither
the Bank nor JP Morgan Europe is under any commitment, obligation or liability
(actual or

3



--------------------------------------------------------------------------------



 



    contingent) to make advances or provide other financial accommodation which,
if made or provided, would give rise to any Obligations, and (iii) the Issuance
and Reimbursement Agreement, the Application and Agreement and the Bank Account
Pledge Agreement have been terminated.   3.3.   If any of the Obligations shall
become due and payable and shall not have been paid by close of business on the
same day, then only so much of the Deposit shall mature as equals the amount of
the Obligations which became due and payable and had not been paid by close of
business on that day. At such time as any such balance shall mature or at any
time thereafter, the Bank (for itself and on behalf of JP Morgan Europe) may
without providing prior notice exercise in relation thereto all or any rights of
set-off, combination or consolidation to which the Bank (for itself and on
behalf of JP Morgan Europe) may be entitled under this Cash Collateral
Agreement, law or statute, including the transfer and application from time to
time of all or any part of the Deposit in or towards satisfaction of all or any
part of the Obligations.   3.4.   Interest shall accrue on the Account at such
rates and be payable on such dates and in such manner as may be determined from
time to time by the Bank in its reasonable discretion. Any agreement that all or
any part of the balance on the Account is to be held on fixed time deposit shall
be for the purpose of calculation and payment of interest only and shall not
prejudice the Bank’s or JP Morgan Europe’s rights or obligations under or
pursuant to this Clause or any other term of this Cash Collateral Agreement.  
3.5.   The Depositor shall not be permitted to withdraw any amounts from the
Account without the prior written consent of the Bank which may be withheld by
the Bank in its sole discretion; unless (i) following such withdrawal, the
credit balance of the Account is at least equal to EUR 35.6 million and, (ii) no
Default has occurred and is continuing at the time of such withdrawal.   3.6.  
Save with the Bank’s and JP Morgan Europe’s prior written consent, no right,
title or interest in relation to the Account shall be capable of assignment.  
3.7.   The provisions of this Clause shall be without prejudice to the
provisions of Clause 2.   4.   Effectiveness of Collateral   4.1.   The
collateral constituted and the rights, powers and remedies provided by this Cash
Collateral Agreement shall be cumulative, in addition to and independent of
every other security which the Bank or JP Morgan Europe may at any time hold for
the Obligations or any rights, powers and remedies provided by this Cash
Collateral Agreement or by law (each a “Bank’s Right”). No prior security held
by the Bank or JP Morgan Europe over the whole or any part of the Account and
Deposit shall merge in the collateral hereby constituted.   4.2.   This Cash
Collateral Agreement shall remain in full force and effect as a continuing
arrangement unless and until the Bank and JP Morgan Europe discharge it.   4.3.
  No failure on the Bank’s or JP Morgan Europe’s part to exercise, or delay on
its part in exercising, any Bank’s Right shall operate as a waiver thereof, nor
shall any single or partial waiver of a Bank’s Right preclude any further or
other exercise of that Bank’s Right or the exercise of any other Bank’s Right.  
4.4.   Subsection (1) of Section 93 of the Law of Property Act 1925 shall not
apply to this Cash Collateral Agreement.

4



--------------------------------------------------------------------------------



 



5.   Account   5.1.   If the Bank or JP Morgan Europe at any time receives
notice of any subsequent mortgage, assignment, charge or other interest
affecting all or any part of the Account and Deposit, all payments thereafter
made by the Depositor to the Bank shall be treated as having been credited to a
new account of the Depositor and not as having been applied in reduction of the
Obligations at the time when the Bank or JP Morgan Europe received notice.  
5.2.   All monies received, recovered or realised by the Bank (for itself and on
behalf of JP Morgan Europe) under this Cash Collateral Agreement (including the
proceeds of any conversion of currency) may in its discretion be credited to and
held in any suspense or impersonal account pending their application from time
to time in or towards the discharge of any of the Obligations.   6.   Costs,
Charges and Expenses       All the Bank’s and JP Morgan Europe’s costs, charges
and expenses incurred in the exercise of any Bank’s Right, or in connection with
the execution of or otherwise in relation to this Cash Collateral Agreement or
in connection with the enforcement of the collateral hereby constituted, shall
be reimbursed to the Bank or JP Morgan Europe, as applicable, by the Depositor
on demand on a full indemnity basis together with interest from the date of such
demand to the date such payment was received at such rate or rates as the Bank
or JP Morgan Europe, as applicable, may determine in relation to the currency
involved; provided, that the legal fees of counsel to the Bank and JP Morgan
Europe to be paid by the Depositor in connection with the drafting and
negotiation of this Cash Collateral Agreement shall be limited to US$10,000.  
7.   Currency Conversion       For the purpose of or pending the discharge of
any of the Obligations the Bank (for itself and on behalf of JP Morgan Europe)
may convert any money received, recovered or realised or subject to application
by it under this Cash Collateral Agreement from one currency to another, as the
Bank may think fit; and any such conversion shall be effected at the Bank’s spot
rate of exchange for the time being for obtaining such other currency with the
first currency.   8.   Notices   8.1.   Any notice or demand to be served on the
Depositor under or pursuant to this Cash Collateral Agreement may be served by
hand delivery or overnight courier service to the Depositor’s address specified
on the first page of this Cash Collateral Agreement or posting the same (by
prepaid first-class post) by letter addressed to such address, or by facsimile
to any facsimile number notified by the Depositor to the Bank. Any notice or
demand to be served on the Depositor shall be effective when the Bank has
received confirmation that such notice or demand was delivered to the Depositor.
  8.2.   Any notice or demand to be served on the Bank or JP Morgan Europe under
or pursuant to this Cash Collateral Agreement may be served by hand delivery or
overnight courier service to the Bank’s address specified on the first page of
this Cash Collateral Agreement or posting the same (by prepaid first-class post)
by letter addressed to such address, or by facsimile to any facsimile number
notified by the Bank to the Depositor. Any notice or demand to be served on the
Bank or JP Morgan Europe shall be effective when the Depositor has received
confirmation that such notice or demand was delivered to the Bank.   9.  
Assignments and Successors   9.1.   The Depositor may not assign or otherwise
dispose of any right or interest under this Cash Collateral Agreement or in
respect of the Account without the Bank’s and JP Morgan Europe’s prior written
consent.

5



--------------------------------------------------------------------------------



 



9.2.   This Cash Collateral Agreement shall remain in effect despite any
amalgamation or merger (however effected) relating to the Bank or JP Morgan
Europe; and references to the Bank or JP Morgan Europe shall be deemed to
include their Successors, as applicable.   9.3.   These terms and conditions may
be enforced only by a party to it or such party’s Successors.   10.   Term and
Release   10.1.   This Cash Collateral Agreement shall terminate when (i) there
are no outstanding Obligations and (ii) neither the Bank nor JP Morgan Europe is
under any commitment, obligation or liability (actual or contingent) to make
advances, fund any draws under any letter of credit or provide other financial
accommodation which, if made or provided, would give rise to any Obligations.  
10.2.   After the performance and payment in full of the Obligations and the
termination of this Cash Collateral Agreement, at the reasonable request of the
Depositor, accompanied by such certificates, opinions, instruments and other
documents as the Bank, may reasonably require, the Bank shall as soon as
reasonably practicable, at the expense of the Depositor, execute instruments, in
form and substance reasonably satisfactory to the Bank and the Depositor,
acknowledging the satisfaction and discharge of the Obligations and shall return
to the Depositor any sums which remain credited to the Account. As from such
date of release, and upon the Depositor’s reasonable request, the Bank, shall
give to the Depositor, at the Depositor’s cost, a written release of this Cash
Collateral Agreement and the charge granted hereunder, in form and substance
reasonably satisfactory to the Bank and the Depositor.   11.   Law and
Jurisdiction       This Cash Collateral Agreement shall be governed by English
law and for the Bank’s and JP Morgan Europe’s benefit the Depositor irrevocably
submits to the jurisdiction of the English courts (without limiting the right of
either party to take proceedings in any other court of competent jurisdiction).

6